Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 3-11 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-14-22.
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1,2,12,13 and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kratchounova et al. (US 2008/0001847) in view of McLoughlin et al. (US 8,264,376).
Kratchounova discloses a system comprising plural self-contained (separate non-shared components) small vehicle systems including display systems 120 (Fig. 3), processors 305,310 (Fig. 3), and sensors 320,325 coupled to the displays (Fig. 3), except for specifically stating that processor includes memory and executable code.  It is noted that Kratchounova does teach desirability of processors in conjunction with controllers 111,112 being configured and programmed to provide standby instrumentation (par. 26).
McLoughlin further teaches desirability of display including processor 202 with memory 204 for executing software programs to display desired information on avionics (col. 7, lines 18-34, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a memory to execute software code as suggested by McLoughlin in conjunction with a processor controlled display system as disclosed by Kratchounova, in order to allow a display to execute programming necessary to switch display between plural formats, including a standby display format.
Regarding claim 2, Kratchounova teaches desirability of using at least three display systems 141-144 (Figs. 2,6).
Claims 12 and 13 are rejected for the same reasons as set forth above with regard to claims 1-2.
Regarding claim 21, Kratchounova discloses displays are avionics PFDs or MFDs (par. 4) with controller units 111,112 to control displays (par. 27),  wherein sensors can sense altimeter readings for display (Fig. 4).  Furthermore, although Kratchounova teaches that separate sensors can be used, Kratchounova also teaches that the same sensor outputs can be used for plural display systems (par. 37).
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. O’Connor and Wang disclose aircraft display systems.
4.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689